Title: From George Washington to Chastellux, 25 April–1 May 1788
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



My dear Marquis,
Mount VernonApril 25th[–1 May] 1788

In reading your very friendly and acceptable letter of the 21st of December 1787, which came to hand by the last mail, I was,

as you may well suppose, not less delighted than surprised to come across that plain American word—“my wife.” A wife! well my dear Marquis, I can hardly refrain from smiling to find you are caught at last. I saw, by the eulogium you often made on the happiness of domestic life in America, that you had swallowed the bate and that you would as surely be taken (one day or another) as you was a Philosopher and a Soldier. So your day has, at length, come. I am glad of it with all my heart and soul. It is quite good enough for you. Now you are well served for coming to fight in favour of the American Rebels, all the way across the Atlantic Ocean, by catching that terrible Contagion—domestic felicity—which time like the small pox or the plague, a man can have only once in his life: because it commonly lasts him—(at least with us in America—I dont know how you manage these matters in France) for his whole life time. And yet after all the maledictions you so richly merit on the subject, the worst wish which I can find in my heart to make against Madame de Chastelux and yourself is, that you may neither of you ever get the better of this same—domestic felicity—during the entire course of your mortal exestence.
If so wonderful an event should have occasioned me, my dear Marquis, to have written in a stra[n]ge style—you will understand me as clearly as if I had said (what, in plain English, is the simple truth) do me the Justice to believe that I take a heartfelt interest in whatsoever concerns your happiness. And in this view, I sincerely congratulate you on your auspicious Matrimonial connection. I am happy to find that Madame de Chastellux is so intimately connected with the Dutchess of Orleans, as I have always understood that this noble lady was an illustrious pattern of connubial love, as well as an excellent model of virtue in general.
While you have been making love, under the banner of Hymen—the great Personages in the North have been making war, under the inspiration, or rather under the infatuation of Mars. Now, for my part, I humble conceive, you have had much the best and wisest of the bargain. For certainly it is more consonant to all the principles of reason and religion (natural and revealed) to replenish the earth with inhabitants, rather than to depopulate it by killing those already in existence, besides it is time for the age of Knight-Errantry and Mad-heroism to be at an end. 

Your young military men, who want to reap the ha[r]vest of laurels, dont care (I suppose) how many seeds of war are sown: but for the sake of humanity it is devoutly to be wished that the manly employment of agriculture and the humanizing benefits of commerce would supersede the waste of war and the rage of conquest—that the swords might be turned into plough-shares, the spears into pruning hooks—and, as the Scripture expresses it, the nations learn war no more.
Now I will give you a little news from this side of the water, and then finish. As for us, we are plodding on in the dull road of peace and politics. We, who live in these ends of the earth, only hear of the rumours of war, like the roar of distant thunder. It is to be hoped, our remote local situation will prevent us from being swept into its vortex.
The Constitution, which was proposed by the fœderal Convention, has been adopted by the States of Massachusetts, Connecticut, Jersey, Pennsylvania, Delaware and Georgia. No State has rejected it. The Convention of Maryland is now setting and will probably adopt it: as that of South Carolina is expected to do in May. The other Conventions will assemble early in the summer. Hitherto there has been much greater unanimety in favour of the proposed government than could have been reasonably expected. Should it be adopted (and I think it will be) America will lift up her head again and in a few years become respectable among the nations. It is a flattering and consolatory reflection, that our rising Republics have the good wishes and of all the Philosophers, Patriots and virtuous men in all nations: and that they look upon us [as] a kind of Asylum for mankind. God grant that we may not disappoint their honest expectations, by our folly or perverseness! With sentiments of the purest attachment and esteem I have the honor to be My dear Marquis Yr most obedient and Most humble Servant

Go. Washington


P.S. If the Duke de Lauzun is still with you, I beg you will thank him, in my name, for his kind remembrance of me, and make my Compliments to him.
May 1st. Since writing the above I have been favoured with a duplicate of your letter in the hand-writing of a lady, and cannot close this without acknowledging my obligations for the 

flattering Postcript of the fair Transcriber. In effect, my dear Marquis, the Characters of this interpreter of your sentiments are so much fairer than those through which I have been accustomed to decypher them, that I already consider myself as no small gainer by your Matrimonial connection. Especially, as I hope, your amiable amanuensis will not forget, at sometimes, to add a few annotations of her own to your original text—I have just received information that the Convention of Maryland has ratified the proposed Constitution, by a Majority of 63. to 11.

